DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed December 13, 2021, has been entered.  Claim 1 has been amended as requested.  The pending claims are 1-10.  
Said amendment is sufficient to overcome the prior art rejections under 35 USC 103 as set forth in sections 5-7 of the last Office action (Non-Final Rejection mailed September 14, 2021).  However, the following new prior art rejections are set forth below.


Drawings
The replacement drawings were received on December 13, 2021.  These drawings are sufficient to overcome the objection to the drawings as set forth in sections 2 and 3 of the last Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 103 as obvious over US 2010/0143651 issued to Silvis et al. in view of US 2012/0270111 issued to Li et al. and US 2014/0221559 issued to Weeks.
Silvis discloses polyolefin blend compositions comprising at least one functionalized polyolefin polymer, wherein said functional group is an amine, an imide, an anhydride, or a carboxylic acid (abstract).  Said polyolefin blend may be made into fibers (sections [0129] and [0323]) suitable for use as artificial turf yarns (sections [0351]-[0356]).  For example, the inventive composition may be extruded into a tape filament and stretched five times and bundled to form a hydrophilic artificial turf yarn for tufting into a carpet (i.e., tufted into a primary backing to form a carpet fabric) and coated with polyurethane (i.e., secondary backing) to provide tuft-lock of the yarn in the primary backing (sections [0353]-[0356]).
The functionalized polyolefin may be made by grafting at least one amine-reactive functional group onto a polyolefin backbone and then reacting a primary-secondary diamine with the grafted polyolefin (sections [0006]-[0010]).  Preferred carboxylic acid functional groups include acrylic acid and methacrylic acid (section [0189]).  The base polyolefin to be functionalized may be a polyethylene, such as HDPE, LDPE, LLDPE, linear ethylene/α-olefin interpolymer, or substantially linear ethylene/α-olefin interpolymer (section [0227]).  The functionalized polyolefin may be present in the polyolefin blend in an amount of less than or equal to 20 wt.% based on the total weight of the composition (section [0177]), which allows for up to 80 wt.% or more of the non-functionalized polyolefin.  
The polyolefin blend may comprise at least one (non-functionalized) polyolefin polymer blended with the at least one functionalized polyolefin polymer (sections [0024]-[0049]).  The 
Thus, Silvis teaches the limitations of applicant’s claims 1-6, 9, and 10 with the exceptions of (a) the addition of an ethoxylated alcohol as claimed, preferably an ethoxylated aliphatic alcohol in an amount of 0.05-10 wt.% and (b) the base polyolefin for the functionalized 
Regarding exception (a), the addition of such ethoxylated alcohols are known in the art of polyolefin compositions.  For example, Li discloses wettable polyolefin fibers and fabrics made therefrom (title).  Said polyolefin fibers comprise a polyolefin and at least one compound of formula (I) comprising R1-(hydrophilic oligomer), wherein the hydrophilic oligomer may be an ethylene oxide (abstract).  A preferred ethylene oxide hydrophilic oligomer compound has a formula (Ia) of R1(OCH2CH2)xOH, wherein x is an integer from 2-10 and R1 is a straight or branched chain alkyl of 22 to 40 carbon atoms (sections [0035] and [0036]).  Said compound may be added to the polyolefin composition in an amount of 0.1-15% by weight, preferably about 1-7% by weight, based upon the weight of the polyolefin (section [0050]).  The addition of said compound to a polyolefin fiber or filament results in improved and durable wettability of the naturally hydrophobic polyolefin material (section [0051]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an ethoxylated alcohol as taught by Li to the polyolefin artificial turf fibers of Silvis in order to provide a durable improvement in the hydrophilic property thereof.  Note Silvis teaches hydrophilic artificial grass yarns have more “player friendly” surface properties (section [0356]).  Such a modification would have yielded predictable results.  Therefore, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), Silvis teaches the base polymer for the functionalized polyolefin may be a polyethylene, such as an ethylene/ethylene/α-olefin interpolymer, but fails to teach said functionalized polyethylene may be an ethylene (meth)acrylic acid copolymer.  However, such ethylene acrylic acid (EAA) copolymers are known in the art as a base polymer for 
Component B may be present in an amount of less than or equal to 4% by weight (section [0053]).  The functional groups of component B may be carboxylic acid and/or anhydride groups (section [0054]).  Component B has a melt index of 0.2-50 g/10 min, preferably 0.5-20 g/10 min, more preferably 1-10 g/10 min (section [0056]).  The functionalized olefin-based polymer of component B may be a functionalized ethylene-based polymer, such as a functionalized ethylene-based interpolymer or copolymer (section [0059]).  In a preferred embodiment, the functionalized ethylene-based polymer comprises a copolymer of ethylene and an acrylic acid, such as ethylene acrylic acid (EAA) or ethylene methacrylic acid (EMAA) (sections [0060] and [0155]).  
The ethylene/α-olefin interpolymer of component C may have a melt index of 1-50 g/10 min and a density of 0.900-0.950 g/cc (sections [0128]-[0131]).  The weight ratio of (A+C)/B is greater than or equal to 3.0, preferably greater than or equal to 4.0 or 6.0 (abstract and sections [0029], [0048], and [0049]).  Note when both components A and C are ethylene/α-olefin interpolymers, the olefin composition can comprise more than 75 wt.% of the ethylene/α-olefin interpolymers.  

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the EAA or EMAA functionalized ethylene-based polymer taught by Weeks for the functionalized ethylene-based polymer of the Silvis invention since the equivalence of EAA or EMAA functionalized ethylene-based polymers with functionalized ethylene/α-olefin interpolymers in polyolefin compositions suitable for use in artificial turfs is well-known in the art.  As such, the choice of any of these equivalents is within the level of ordinary skill in the art.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  
Additionally, regarding the claimed acid content in EAA or EMAA copolymer, the reference fails to teach an amount of acid in said copolymer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate EAA or EMAA composition having an acid content of 5-20% in the copolymer.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller
Claims 7 and 8 are rejected under 35 U.S.C. 103 as obvious over US 2010/0143651 issued to Silvis et al. in view of US 2012/0270111 issued to Li et al. and US 2014/0221559 issued to Weeks, as applied to claim 1 above, and in further view of US 2013/0059989 issued to Ansems et al.
Regarding claim 8, Silvis and Li, fail to teach the addition of a chemical foaming agent.  However, such foaming agents are known in the art of polyolefin compositions.  Note Weeks teaches foaming agents may be added to the polyolefin composition.  Additionally, for example, Ansems discloses polyolefin compositions comprising at least one olefin multi-block interpolymer and at least one functionalized olefin-based polymer (abstract).  The olefin multi-block interpolymer may comprise an (section [0043], while the functionalized olefin-based polymer may by functionalized with a carboxylic acid-containing compound (section [0042]).  The ethylene/α-olefin interpolymer of the olefin multi-block interpolymer has a density 0.855-0.935 g/cc and a preferred melt index of 1-30 g/10 min (sections [0327] and [0345]). The functionalized olefin-based polymer is present in an amount of less than or equal to 20 wt.% based on the total weight of the composition (sections [0052] and [0493]), while the olefin multi-block interpolymer comprises 75-95 wt.% based on total weight of the composition (section [0495]).  Said polyolefin composition may include polymeric additives, including foaming agents (section [0545]). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a foaming agent as a known polymer additive to the polyolefin composition of Silvis as modified by Li and Weeks.  Such a modification would have yielded predictable results to the skilled artisan.  Thus, claim 7 is rejected as being obvious over the prior art.  
In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 8 is rejected as being obvious over the cited prior art.  
Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 103 as obvious over US 2014/0221559 issued to Weeks in view of US 2010/0143651 issued to Silvis et al. and US 2012/0270111 issued to Li et al.
Weeks discloses an olefin composition comprising (A) an ethylene/α-olefin interpolymer with a density of less than or equal to 0.90 g/cc and a melt index of greater than 10, (B) a functionalized olefin-based polymer, and (C) an olefin-based polymer with a density greater than 0.90 g/cc, selected from the group of (i) an ethylene homopolymer, (ii) an ethylene/α-olefin interpolymer, (iii) a propylene/ethylene interpolymer, and (iv) a propylene/α-olefin interpolymer (abstract and sections [0022]-[0029]).  
Component B may be present in an amount of less than or equal to 4% by weight (section [0053]).  The functional groups of component B may be carboxylic acid and/or anhydride groups (section [0054]).  Component B has a melt index of 0.2-50 g/10 min, preferably 0.5-20 g/10 min, more preferably 1-10 g/10 min (section [0056]).  The functionalized olefin-based polymer of component B may be a functionalized ethylene-based polymer, such as a functionalized ethylene-based interpolymer or copolymer (section [0059]).  In a preferred embodiment, the functionalized ethylene-based polymer comprises a copolymer of ethylene and an acrylic acid, 
The ethylene/α-olefin interpolymer of component C may have a melt index of 1-50 g/10 min and a density of 0.900-0.950 g/cc (sections [0128]-[0131]).  The weight ratio of (A+C)/B is greater than or equal to 3.0, preferably greater than or equal to 4.0 or 6.0 (abstract and sections [0029], [0048], and [0049]).  Note when both components A and C are ethylene/α-olefin interpolymers, the olefin composition can comprise more than 75 wt.% of the ethylene/α-olefin interpolymers.  
Additives such as fillers, tackifiers, antioxidants, UV stabilizers, foaming agents, and/or colorants or pigments may also be included in the olefin composition (section [0178]).  Said olefin composition is suitable for use in artificial turfs (section [0180]).  
Thus, Weeks teaches the invention of claims 1-6, 9, and 10 with the exceptions (a) an explicit teaching that the polyolefin composition suitable for use in an artificial turf is in the form of an artificial turf filament, (b) the addition of an ethoxylated alcohol as claimed, preferably an ethoxylated aliphatic alcohol in an amount of 0.05-10 wt.%, and (c) the EAA or EMAA copolymers have 5-20% acid in the copolymer.
Regarding exception (a), Weeks teaches the polyolefin composition is suitable for use in an artificial turf, but fails to teach said composition is in the form of an artificial turf filament tufted to a primary backing.  However, such polyolefin compositions are known to be utilized as artificial turf filaments.  For example, Silvis discloses polyolefin blend compositions comprising at least one functionalized polyolefin polymer, wherein said functional group is an amine, an imide, an anhydride, or a carboxylic acid (abstract).  Said polyolefin blend may be made into fibers (sections [0129] and [0323]) suitable for use as artificial turf yarns (sections [0351]-
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the polyolefin composition of Weeks to form an artificial turf filament and tuft said filament into a primary backing and secure thereto with a secondary backing as is well known and understood in the art of artificial turfs.  Such a modification would have yielded predictable results.  Therefore, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), the addition of such ethoxylated alcohols are known in the art of polyolefin compositions.  For example, Li discloses wettable polyolefin fibers and fabrics made therefrom (title).  Said polyolefin fibers comprise a polyolefin and at least one compound of formula (I) comprising R1-(hydrophilic oligomer), wherein the hydrophilic oligomer may be an ethylene oxide (abstract).  A preferred ethylene oxide hydrophilic oligomer compound has a formula (Ia) of R1(OCH2CH2)xOH, wherein x is an integer from 2-10 and R1 is a straight or branched chain alkyl of 22 to 40 carbon atoms (sections [0035] and [0036]).  Said compound may be added to the polyolefin composition in an amount of 0.1-15% by weight, preferably about 1-7% by weight, based upon the weight of the polyolefin (section [0050]).  The addition of said compound to a polyolefin fiber or filament results in improved and durable wettability of the naturally hydrophobic polyolefin material (section [0051]).  

Regarding exception (c), the reference fails to teach an amount of acid in said copolymer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate EAA or EMAA composition having an acid content of 5-20% in the copolymer.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (c) and claims 1-6, 9, and 10 are rejected as being obvious over the cited prior art.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as obvious over US 2014/0221559 issued to Weeks in view of US 2010/0143651 issued to Silvis et al. and US 2012/0270111 issued to Li et al., as applied to claim 1 above, and in further view of US 2013/0059989 issued to Ansems et al.
Regarding claim 8, Weeks teaches foaming agents may be added to the polyolefin composition, but fails to elaborate on specific compositions.  As such, one must look to the prior art for guidance.  For example, 
Regarding claim 8, while the cited prior art fails to teach a suitable amount for the foaming agent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add said foaming agent in an amount as claimed (i.e., 0.05-10 wt.%).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 8 is rejected as being obvious over the cited prior art.  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 2, 2022